DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “an audio device, illumination device, air conditioner, heater, defroster, telephone, voice control module, cruise control module, window controls, and windshield wipers” [Claims 5, 14]; “a motor vehicle” [Claim 10]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 12 are objected to because of the following informalities: “the control mechanisms” should read --the one or more control mechanisms--.  Appropriate correction is required.
Claims 5, 14 are objected to because of the following informalities: “said devices” should read --said one or more devices--.  Appropriate correction is required.
Claims 7-9, 16-18 are objected to because of the following informalities: “said control mechanism(s)” should read --said one or more control mechanisms--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
“A steering hub” should read --a steering hub--;
Claim 10 should be ended with a period (--.--).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 12, the limitation "the one or more interchangeable spokes" renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim. While Claim 11 would provide antecedent basis for the limitation, Claim 12 currently depends from Claim 10 instead of Claim 11. It is suggested to amend Claim 12 to depend from Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graumann (US 2014/0292661).
Re 1, 10, Graumann discloses: a motor vehicle (paragraph [0015]) comprising: A steering hub mechanism (steering column to which steering wheel is attached within vehicle); and a steering wheel (fig 1), the steering wheel comprising: an outer rim (portion to be gripped containing 164/160/128/126); a center section (fig 1); and one or more modular accessories (164/160/128/126/150), comprising: a first modular accessory (160) configured to be fixed to one or more of the outer rim and the center section, and a second modular accessory (128) configured to be fixed to the outer rim, wherein the first modular accessory differs from the second modular accessory with respect to one or more of: material composition, physical appearance (160 is different size than 128) and/or a control function (paragraphs [0035] and [0036] describe functions implemented by 164 and 128, which are different).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2004/0117084) in view of Nonoyama (US 2020/0156690).
Re 1/10, Mercier discloses: a motor vehicle comprising: A steering hub mechanism (paragraph [0062] describes steering column being shown in fig 3 and including a rotation angle sensor, hub mechanism shown as combination of parts labeled SHM shown below); and a steering wheel (figs 1-3), the steering wheel comprising: an outer rim; a center section (fig 2 illustrates outer rim and center section).

    PNG
    media_image1.png
    382
    779
    media_image1.png
    Greyscale

Mercier discloses colored portions (120) for the purpose of making the steering wheel more aesthetically pleasing (paragraph [0050]), and Figure 2 of Mercier illustrates that the colored portions are provided at the rim, however, Mercier is not provided with sufficient specificity within its disclosure to determine if the colored portions are separate, distinct features from the rim itself. Mercier is silent on the specific composition of the rim and thus Mercier does not clearly disclose that the rim comprises a metallic core, cladding, and distinct material layers disposed around the cladding. It is conceivable the rim of Mercier is a one-piece, monolithic device. Therefore, Mercier does not disclose: one or more modular accessories, comprising: a first modular accessory configured to be fixed to one or more of the outer rim and the center section, and a second modular accessory configured to be fixed to the outer rim, wherein the first modular accessory differs from the second modular accessory with respect to one or more of: material composition, physical appearance and/or a control function.
Nonoyama teaches: a steering wheel comprising: a metallic core (see fig 15, 12); a cladding (17) of urethane (paragraph [0067]) covering the metallic core; separate leather pieces (paragraph [0067] describes surface skin 50 as being leather; figs 1 and 4 illustrate leather pieces being separate pieces) partially covering the cladding; decorative components (85) partially covering the cladding.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the steering wheel of Mercier with: a metallic core; a cladding of urethane covering the metallic core; and separate leather pieces partially covering the cladding; as taught by Nonoyama; for the purpose of providing the steering wheel of Nonoyama with a desirable and soft feeling.
The resulting combination of Mercier in view of Nonoyama discloses: one or more modular accessories (shown below as 1MA, 2MA, 3MA, 4MA; Mercier illustrates clear boundaries between the colored portions 120 of the rim and the remaining portions of the rim; providing Mercier with the rim including a core and cladding layer means the rim within the claim is the core and cladding layer; the modular accessories within the claim are the separate leather pieces, as taught by Nonoyama, which have boundaries as suggested by Mercier between the colored portions 120 and remaining portion of the rim), comprising: a first modular accessory (1MA corresponding to one of 120 within Mercier) configured to be fixed to one or more of the outer rim and the center section (outer rim is core and cladding of resulting combination, 120 implemented as a leather piece means it is separate from core and cladding and thus fixed to core and cladding), and a second modular accessory (2MA) configured to be fixed to the outer rim, wherein the first modular accessory differs from the second modular accessory with respect to one or more of: material composition, physical appearance (1MA has a different color from 2MA, see paragraph [0050] of Mercier) and/or a control function. 

    PNG
    media_image2.png
    410
    403
    media_image2.png
    Greyscale

Claim(s) 2-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (US 2004/0117084) in view of Nonoyama (US 2020/0156690), as applied to Claims 1/10 above, in view of Engelmann (DE 1555280).
Re 2/11, the resulting combination of Mercier in view of Nonoyama discloses the limitations of Claims 1/10 (see above).
Mercier does not disclose: the steering wheel further comprising one or more interchangeable spokes configured to be fixed to the center section and the outer rim, wherein the one or more interchangeable spokes defines the depth of the outer rim relative to the center section.
Engelmann teaches: the steering wheel further comprising one or more interchangeable spokes (4) configured to be fixed to the center section (5) and the outer rim (combination of 2/3), wherein the one or more interchangeable spokes defines the depth of the outer rim relative to the center section (translation, paragraph beginning with “To solve this problem” discloses attaching constituent pieces using screws which provides a non-permanent attachment that allows constituent pieces to be separated in same way as disclosed by instant application); for the purpose of simplifying production and allowing for space-saving accommodation during storage, shipping, and the like (translation, paragraph beginning with “To solve this problem”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Mercier with: the steering wheel further comprising one or more interchangeable spokes configured to be fixed to the center section and the outer rim, wherein the one or more interchangeable spokes defines the depth of the outer rim relative to the center section; for the purpose of simplifying production and allowing for space-saving accommodation during storage, shipping, and the like.
Re 3/12, the resulting combination including Mercier discloses: wherein the one or more interchangeable spokes (interchangeable spokes disclosed by Engelmann) comprise one or more control mechanisms (shown above as CON; paragraph [0060] of Mercier discloses control mechanisms are separable as shown in fig 3), the control mechanisms being configured to attach to one or more attachment points of the outer rim (fig 3 of Mercier discloses control mechanisms CON are disposed on both spoke and outer rim).    
Re 4/13, Mercier further discloses: wherein the one or more control mechanisms include one or more control pads (112a/112b/112c/114a/114b/112c/112d) positioned for operation by fingertips of a driver on the steering wheel and configured to operably connect to one or more devices operably connected to the motor vehicle (see fig 2 which describes functions of control pads).  
Re 5/14, Mercier discloses: wherein said devices are selected from a group consisting of an audio device, illumination device, air conditioner, heater, defroster, telephone, voice control module, cruise control module, window controls, and windshield wipers (see fig 2 which describes functions of control pads).  
Re 6/15, Mercier discloses: wherein said one or more control pads are configured to be operably connected to the corresponding one or more devices via a wiring (shown above as WI) embedded on or within a steering hub mechanism (see fig 3).  
Re 7/16, Mercier discloses: wherein said control mechanism is positioned on a forward side of the one or more interchangeable spokes, facing a driver relative to said outer rim (see figs 2 and 3).  
Re 8/17, Mercier discloses: wherein said control mechanism is positioned on a rear side (see fig 3) of the one or more interchangeable spokes, facing a driver relative to said outer rim.  
Re 9/18, Mercier discloses: wherein said control mechanisms are located at a predetermined positions (see figs 2 and 3) on said one or more interchangeable spokes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656